Case 5:19-cv-00586-GKS-JBT Document 27 Filed 09/29/20 Page 1 of 2 PagelD 1008

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

OCALA DIVISION

JOSEPH GARROW,

Plaintiff,
v. Case No: 5:19-cv-586-Oc-18JBT
COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

ORDER

THIS CAUSE comes for consideration on Plaintiff Joseph Garrow’s (“Plaintiff’) appeal
from a final decision of the Commissioner of the Social Security Administration (the
“Commissioner”) denying his application for Disability Insurance Benefits (“DIB”) after
proceedings before an Administrative Law Judge (“ALJ”).! On August 19, 2020, the United States
Magistrate Judge issued a Report and Recommendation (the “Report and Recommendation”)
recommending that the Commissioner’s decision be affirmed (Doc. 24), to which Plaintiff filed
objections (Doc. 25) and the Commissioner filed a response (Doc. 26).

The ALJ’s findings are supported by substantial evidence, and the ALJ applied the proper
legal analysis to Plaintiffs disability claims. After de novo review of the portions of the Report
and Recommendation (Doc. 24) to which Plaintiff objects, it is hereby ORDERED and

ADJUDGED as follows:

 

' The Commissioner filed a certified copy of the record before the Social Security Administration. (See Doc. 15.)
Case 5:19-cv-00586-GKS-JBT Document 27 Filed 09/29/20 Page 2 of 2 PagelD 1009

1. United States Magistrate Judge Joel B. Toomey’s Report and Recommendation (Doc.
24) is APPROVED and ADOPTED and is made part of this Order for all purposes, including
appellate review.

2. The Commissioner’s final decision in this case is AFFIRMED under sentence four of
42 U.S.C. § 405(g). The Clerk of the Court is directed to ENTER JUDGMENT accordingly and

CLOSE the case.

DONE and ORDERED in Orlando, Florida, this 2 B day of September, 2020.

| yp

G. KENDALL SHARP
SENIOR UNITED STATES DISTRICT JUDGE

 

Copies to:

Counsel of Record
